Lahtinen, J.
Appeal from an order of the Family Court of Tioga County (Sgueglia, J.), entered April 22, 2010, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of custody and visitation.
The parties entered into a stipulation of settlement, which was reduced to a court order entered January 28, 2010 and granted respondent sole custody of their three minor children and awarded petitioner, insofar as is relevant to this appeal, “supervised contact with the minor children by telephone and letter correspondence as the children so desire and agree to.” On March 23, 2010, petitioner commenced this modification proceeding seeking joint custody and biweekly visitation with the children. Family Court dismissed petitioner’s application for failure to allege the requisite change in circumstances, and this appeal ensued.
We affirm. The petition contains no factual allegations of a change in circumstances that could provide a basis for modification of the January 28, 2010 order (see Matter of Dobrouch v Reed, 61 AD3d 1288, 1289 [2009]; Matter of Perry v Perry, 52 AD3d 906 [2008], lv denied 11 NY3d 707 [2008]). Petitioner’s *1018remaining contentions, to the extent not specifically addressed, have been examined and found to be lacking in merit.
Mercure, J.P., Spain, Rose and Garry, JJ., concur. Ordered that the order is affirmed, without costs.